WiNBOBNE, J.
This appeal challenges the ruling of the court below that upon the facts of this case the Juvenile Court of Avery County acquired jurisdiction of the children to whom this proceeding pertains.
Under the pertinent statute, G. S., 110-21, and decision of this Court in In re Prevatt, 223 N. C., 833, 28 S. E. (2d), 564, the challenge is not well founded.
The facts in the Prevatt case are so similar to those here that the decision there is pertinent and controlling here. Hence, on authority of that case, the judgment below is
Affirmed.